Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ruan (US 201300116791) and Shimko (Effect of Porosity on the Fluid Flow Characteristics and Mechanical Properties of Tantalum Scaffolds, J.Biomed.Mater.Res. B Appl. Biomater. 73, p.315. 2005), Ochoa (Permeability evaluation of 45S5 Bioglasss-based scaffolds for bone tissue engineering, Journal of Biomechanics, 42, p.257, February, 2009), as a whole, fail to make prima facie obvious a porous material comprising a material wherein a hierarchical porous material with pore cavities at multilevel graded according to a pore size of the porous material wherein the material body of the hierarchical porous material is constituted by the pore cavities at each level graded according to the pore size of the porous material and cavity walls at each level surrounding to form the pore cavities, wherein a cavity wall of an upper-level pore cavity formed by surrounding a three dimensional space is constituted by a porous material of a lower-level pore cavity such that the lower-level pore cavity are positioned within the cavity wall of the upper-level pore cavity, wherein porous materials at each same level of the material body is a continuous structure, and a maximum outer boundary of the continuous structure formed by the -10 to 4.8 x 10-10 m2, whereas the claimed porous tantalum material recites a permeability of more than 0.7 x 10-9 m2, which is more beneficial to the invasive growth of cells, blood vessels and tissues and ensures a smooth flow of liquid in the whole interior of the porous tantalum body (Specification at [0016-0017]. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify the teachings of Ruan, Shimko and Ochoa to provide the porous tantalum material as claimed in Claim Set filed 10/15/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619  

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626